Citation Nr: 0935568	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  09-18 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating of greater than 70 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty military service from October 
1945 to February 1947.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2009 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Lincoln, Nebraska.  


FINDING OF FACT

Throughout this appeal, the Veteran's bilateral hearing loss 
is productive of no more than Level VIII hearing acuity in 
his right ear and no more than Level XI hearing acuity in his 
left ear.  



CONCLUSION OF LAW

The criteria for an increased rating of greater than 70 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.85, Diagnostic Code 6100 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An October 2008 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the October 2008 letter fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the October 2008 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  Finally, the letter explained how VA 
establishes a disability rating and effective date, in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

The Board observes that the October 2008 letter was sent to 
the Veteran prior to the January 2009 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board finds that VA has fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment records.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Finally, the Veteran was afforded a VA 
examination with respect to the issue decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.

The Board has considered whether staged ratings were 
appropriate in the present case.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  For reasons discussed in more detail 
below, the Board finds that there is no competent evidence 
that the Veteran's service-connected bilateral hearing loss 
has increased in severity during this appeal sufficient to 
warrant a higher evaluation; therefore, a staged rating is 
unnecessary.  

Currently, the Veteran is service-connected for bilateral 
hearing loss and rated at 70 percent under the provisions of 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2008).  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIA is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2008).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral. 38 C.F.R. § 4.86(b) 
(2008).

The Veteran's file contains a recent audio exam conducted in 
April 2009.  The Veteran scored as follows:


1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
Average
Right 
ear
55*
65
70
85
68.75
Left ear
75
85
95
100
88.75
*in decibels

Additionally, the Veteran scored 46 percent and zero percent 
in his right and left ears respectively on his Maryland CNC 
speech discrimination test.

Entering these scores into 38 C.F.R. § 4.85, Table VI, 
results show the Veteran at Level VIII in his right ear and 
Level XI in his left ear.  Combining these ratings together 
in Table VII of the same regulation gives the Veteran a final 
disability rating of 70 percent.  

Table VIA in 38 C.F.R. § 4.85 also applies, since the Veteran 
has scored a decibel level of 55 or above at each of the 
relevant frequencies.  Using this method of calculation, 
which disregards the Veteran's speech recognition scores, the 
Veteran is at Level V in his right ear and Level VIII in his 
left ear.  Combining these ratings results in an overall 
rating of 30 percent, which is not as favorable as the 70 
percent rating achieved by the previous method of 
calculation.  Thus, the first, more favorable method of 
calculation will be applied.

The Board acknowledges the Veteran's statements that his 
bilateral hearing loss warrants an increased disability 
rating.  However, in determining the actual degree of 
disability, the Board finds the objective VA examination 
produced in conformance with 38 C.F.R. § 4.85 is the most 
probative piece of evidence when calculating the degree of 
the Veteran's impairment.  Furthermore, the opinions and 
observations of the Veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 with respect to determining the severity 
of his service-connected bilateral hearing loss disability.  
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2008).

The Board also notes that in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the Court held that in addition to 
dictating objective test results of a VA audiological 
examination, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  Specifically, the Court 
noted that, "unlike the rating schedule for hearing loss, 
§ 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra[-
]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id. 

In this case, the Veteran's VA examiner noted that, as it 
affects his daily activities, the Veteran's hearing loss is 
significant enough to cause communication problems in most 
situations.  Another VA medical professional, after reviewing 
the Veteran's VA exam, stated in June 2009 that the Veteran's 
hearing loss interferes with his ability to understand 
speech, and that while he benefits from a hearing aid in his 
right ear, he does not benefit from wearing a hearing aid in 
his left ear.  Together, these observations satisfy the 
reporting requirement outlined in Martinak.  

In considering these non-objective factors outlined in the 
Veteran's examination reports, the Board first notes that 
generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the disability.  38 C.F.R. § 4.1 (2008).  However, in some 
cases a disability may present exceptional or unusual 
circumstances with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2008).  In these cases, a referral for consideration of an 
extra-schedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.  If 
there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.   When those two elements are met, the 
appeal must be referred for consideration of the assignment 
of an extra-schedular rating. Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 
C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that the schedular rating 
adequately encompasses the Veteran's disability picture.  As 
noted in the VA examiners' reports, the effect of the 
Veteran's disability is that it limits his ability to hear.  
However, the reports notes that the Veteran still has some 
hearing capacity and that his disability affects him in most, 
but not all, situations requiring communication.  Given that 
the Veteran is currently rated at 70 percent, yet still has 
some capacity for hearing, the Board finds that the schedular 
rating adequately encompasses the Veteran's disability 
picture and extra-schedular consideration is not warranted.  

In sum, the Board finds that the preponderance of the 
applicable audiological evidence of record is against a 
finding of a disability rating in excess of 70 percent.  
Since a preponderance of the evidence is against the 
Veteran's claim, the "benefit of the doubt rule" does not 
apply and the Veteran's claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

	
ORDER

Entitlement to an increased disability rating of greater than 
70 percent for bilateral hearing loss is denied.
____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


